July 30, 1987




Eonorable Mark W. Stiles                Opinioa No.   JM-761
Chairman
County Affairs Committee                Re: Authority of constables to
Texas House of Representatives          enforce traffic laws anywhere
P. 0. Box 2910                          within their counties
Austin, Texas   78769

Dear Representative Stiles:

     You have asked whether constables may legally enforce traffic
laws and regulations within their counties -- outside their respective
precincts as well as within them.

     Constables. are constitutional officers elected in each justice
precinct. Tex. Const. art. V, 9518. 24; V.T.C.S. arts. 6878, 6889.
Article 6885 requires a constable to."execute and return according to
law all process, warrants and precepts to him directed and delivered
by any lawful officer," to "attend upon all justice courts held in his
precinct." and to "perform all such other duties as may be required by
him by law."

     Article 6889, V.T.C.S., was recently amended to read:
             (a) Every constable may execute    any process,
          civil or criminal, throughout his county and
          elsewhere, as may be provided for in the Code of
          Criminal Procedure, or other law.

             (b) A constable expressly authorized by statute
          to perform an act or service, including the service
          of civil or criminal process, citation, notice,
          warrant, subpoena. or writ, may perform the act or
          service anywhere fin the county in which the
          constable's precinct is located.

             (c) Notwithstanding the Texas Rules of Civil
          Procedure, all civil process may be served by a
          constable in his county or in a county contiguous
          to his county. except that a constable who is a
          party to or interested in the outcome of a suit may
          not 8erve any process related to the suit.
          (Emphasis added).




                              p. 3557
Honorable Hark W. Stiles - Page 2    (JM-761)




See Acts 1987, 70th Leg., ch. --
-                                   at     (H.B. No. 386).

     The new provisions of article 6889 take effect September 1, 1987.
September 1, 1987 is also the date upon which the new Local Government
Code takes effect. See Acts 1987, 70th Leg., ch. 149, at 1397, 2548.
The code, intended as    non-substantive recodification of prior law,
id. at 2548, repeals article 6889, V.T.C.S.. id. at 2547, but
incorporates its provisions as section 86.021(b) of the code. As
enacted, the code section does not reflect the 1987 amendment of
article 6889 by the 70th Legislature, but subsections (c) and (d) of
section 311.031 of the Government Code provide:

             (c) The repeal of a statute by a code does not
          affect an amendment, revision or reenactment of
          the statute by the same legislature that enacted
          the code. The amendment, revision or reenactment
          is preserved and given effect as part of the code
          provision that revised the statute so amended,
          revised or reenacted.

             (d) If any provision of a code conflicts with
          a statute enacted by the same legislature that
          enacted the code, the statute controls.

Consequently, references herein to article 6889, V.T.C.S., are also
references to section 86.021(b) of the Local Government Code.

     As recently amended, subsection (b) of article 6889 (emphasized
above) grants to constables the authority to perform anywhere in the
county any act which he could, by express statutory authorization,
perform in his precinct. By virtue of articles 14.01(b) and 2.13 of
the Code of Criminal Procedure -- and, in the case of traffic
offenses, by virtue of section 153 of article 6701d. V.T.C.S. -- a
constable has express statutory authority to make warrantless frrests
in his precinct for offenses comitted in his presence or view.

     The words of the amended statute are unambiguous and it is the
duty of the courts to give them their plain meaning. Gov't Code
$312.002; Code Grim. Proc. art. 3.01. A statute should be given its
common everyday me+ning in such circumstances, and extrinsic aids and
rules of construction are inappropriate. Call v. Service Motors,
Inc., 660 S.W.2d 814 (Tex. 1983). _See 53 Tex. Jur. 2d Statutes $125
(1964).




     1. Cf. Parks 6 Wild. Code 011.019(b), (c) (extending statewide
jurisdiction to game wardens) amended in 1983 subsequent to the
Preston decision.



                              p. 3558
Honorable Mark W. Stiles - Page 3          (JM-761)




     We conclude that after September 1, 1987, the effective date of
the amendment to article 6889. V.T.C.S., constables may legally
enforce traffic laws and regulations within their counties outside
their respective precincts as well as within them. but that the court
of criminal appeals would not hold them empowered to do so before that
time.

                               SUMMARY

               After September 1. 1987, the effective date
          of an s.ln~ndmentto article 6889, V.T.C.S.,
          constables may legally enforce traffic laws and
          regulations within their counties outside their
          respective precincts as well as within them.

                                       ,    Veryjtr



                                            JIM        MATTOX
                                            Attorney    General of Texas

MARY KRLLER
Executive Assistant Attoraey General,

JUDGE ZOLLIE STRAKLEY
Special Assistant Attorney   General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General




                               p. 3559